JUDGMENT OF DISBARMENT
In accordance with the provisions of Rule 56(b)(2), Disbarment by Consent, Rules of the Supreme Court, and
Respondent BRICK P. STORTS, III having consented to disbarment as a member of the State Bar of Arizona, and the State Bar having stipulated that the judgment of disbarment should be retroactive to May 1, 1988, the date upon which respondent’s interim suspension was effective, and this Court having this date accepted the Consent to Disbarment,
IT IS ORDERED, ADJUDGED AND DECREED that BRICK P. STORTS, III be and hereby is disbarred from the practice of law in the State of Arizona, retroactive to May 1, 1988.
IT IS FURTHER ORDERED that pursuant to Rule 63(a), Rules of the Supreme Court of Arizona, BRICK P. STORTS, III shall notify all of his clients, within ten (10) days from the date hereof, of his inability to continue to represent them and that they should promptly retain new counsel, and shall promptly inform this Court of his compliance with this Order as provided by Rule 63(d), Rules of the Supreme Court of Arizona.
IT IS FURTHER ORDERED that pursuant to Rule 53(e)(3), Rules of the Supreme Court of Arizona, BRICK P. STORTS, III be and hereby is assessed the costs and expenses incurred by the State Bar of Arizona in the amount of $579.48, to be repaid to the State Bar of Arizona.